DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendment filed on February 28, 2022 in which claims 16-36 are presented for examination; of which, claims 16-17, 27-28 and 34-35 were amended; claims 1-15 were canceled as per amendment filed on January 31, 2019.
Response to Arguments
Applicant’s arguments, see Remarks, filed on February 28, 2022, with respect to the rejection(s) of claim(s) 16, 18-27, 29-34 and 36 under 35 USC 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of Shaw et al. US Publication No. 2014/0136313.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18-27, 29-34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable CHRISTENSEN MARIA WO 2006/091154 A2 in view of Shaw et al. US Publication No. 2014/0136313.

Regarding claim 16, Christensen Maria discloses a method of transmitting data packets over a network to provide an adaptive user interface, (Fig. 1a, page 7, lines 10-13: "Figure 1a shows an overview of a system according to the invention. The system comprises a switching means configured such that switching to the terminal dependent page compatible with the mobile terminal is performed.") the method comprising: identifying, by one or more processors, a plurality of data files available for transmission to a client device, each of the plurality of data files transmitted as a set of data packets having a payload comprising an amount of data, each of the plurality of data files having different payloads and causing the client device to display a respective user interface component within a user interface on the client device; (page 8, lines 12-15: "The switching means 2 in figure 1a comprises software means interpreting which type of a mobile terminal 3 performing the data request 7 as well as capabilities of the terminal 3. The switching means interprets which of the terminal dependent pages 8 that is the version 9 of the web page compatible with the mobile terminal 3.The switching means 2 may also interpret other types of units such as a PC and a TV-set.") determining, by the one or more processors, a property of at least one of the client device or a user associated with the client device; (page 8, lines 12-15: "The switching means 2 in figure 1a comprises software means interpreting which type of a mobile terminal 3 performing the data request 7 as well as capabilities of the terminal 3. The switching means interprets which of the terminal dependant pages 8 that is the version 9 of the web page compatible with the mobile terminal 3.The switching means 2 may also interpret other types of units such as a PC and a TV-set.") selecting, by the one or more processors, a data file from among the plurality of data files in response to the property, selecting the data file comprising: selecting a first data file having a first payload in response to the property having a first characteristic; and selecting a second data file having a second payload greater than the first payload in response to the property having a second characteristic; (page 11, line 30 - page 12, line 1: "The switching means 2 forward the data request 7 to the terminal dependent version 9 that is compatible with the mobile terminal 3 based on information in the database, which describes which level or standard of a certain capability the model of mobile terminal supports.", the capabilities of the terminals being the property used for selecting the terminal dependent version) and causing the selected first or second data file to be transmitted to the client device (page 13, lines 21-26: "If the user utilizes the address for accessing from a mobile terminal, e.g. via GPRS, an automatically generated page comes up, showing opening hours only. If the user utilizes the address from a web browser in a PC a complete web page comes up presenting current themes and visiting exhibitions too.", it is thus implicitly clear that the selected data files constituting the web page, i.e., the user interface, are transmitted to the client device. It is further clear that the second data file, i.e., the complete web page, has a greater payload than the first data file, i.e., the automatically generated page). It is noted however, Christensen Maria did not specifically detail the aspects of “determining, by the one or more processors, a property of at least one of the client device or a user associated with the client device, the property indicating a likelihood of the user unintentionally selecting a user-selectable portion of the user interface” as recited in the instant claim 16. On the other hand, Shaw et al. achieved the aforementioned claimed features by providing a method for receiving, from a computing device, a request for a sponsored content item including categorizing the user selection indicated by the first interaction data as either an accidental selection or an intentional selection; and taking an action based on the categorizing (See Shaw et al. Abstract). In particular, Shaw et al. disclose “determining a property of at least one of the client device or a user associated with the client device indicating a likelihood of the user unintentionally selecting a user-selectable portion of the user interface” through a categorization engine 242. Categorization engine 242 implements processes to categorize selections of sponsored content as accidental selections or intentional selections. An example of a process that may be performed by categorization engine 242 (See Shaw et al. Paragraph 0048; also, see Paragraph [0012] describing Categorizing the user selection includes categorizing the user selection as an accidental selection if the elapsed time is less than a threshold time. In some cases, categorizing the user selection includes categorizing the user selection as an intentional selection if the elapsed time is greater than a threshold time). It would have been obvious to one of ordinary skill the art before the effective filing date of the invention to have incorporated the intentional selection mechanism of Shaw et al. into the interface of Christensen Maria because they are both directed to methods for transmitting packets in a network and are both from the same field of endeavor. Such combination would have enhanced the versatility of Christensen Maria by allowing it to exclude accidental ad selections from analyses such as click counts and assessments of landing page quality, the results of those analyses may more accurately reflect the behavior of users who intended to select the sponsored content. Thus, the price charged to advertisers may more accurately reflect useful clicks by excluding accidental selections from price determinations.

Regarding claim 27, Christensen Maria discloses a system comprising: at least one computing device operably coupled to at least one memory (Fig. 1a, page 7, lines 10-13: "Figure 1a shows an overview of a system according to the invention. The system comprises a switching means configured such that switching to the terminal dependent page compatible with the mobile terminal is performed.") and configured to: identify a plurality of data files available for transmission to a client device, each of the plurality of data files transmitted as a set of data packets having a payload comprising an amount of data, each of the plurality of data files having different payloads and causing the client device to display a respective user interface component within a user interface on the client device; (page 8, lines 12-15: "The switching means 2 in figure 1a comprises software means interpreting which type of a mobile terminal 3 performing the data request 7 as well as capabilities of the terminal 3. The switching means interprets which of the terminal dependent pages 8 that is the version 9 of the web page compatible with the mobile terminal 3.The switching means 2 may also interpret other types of units such as a PC and a TV-set.") determine a property of at least one of the client device or a user associated with the client device; (page 8, lines 12-15: "The switching means 2 in figure 1a comprises software means interpreting which type of a mobile terminal 3 performing the data request 7 as well as capabilities of the terminal 3. The switching means interprets which of the terminal dependant pages 8 that is the version 9 of the web page compatible with the mobile terminal 3.The switching means 2 may also interpret other types of units such as a PC and a TV-set.") select a data file from among the plurality of data files in response to the property, the at least one computing device configured to: select a first data file having a first payload in response to the property having a first characteristic; and select a second data file having a second payload greater than the first payload in response to the property having a second characteristic; (page 11, line 30 - page 12, line 1: "The switching means 2 forward the data request 7 to the terminal dependent version 9 that is compatible with the mobile terminal 3 based on information in the database, which describes which level or standard of a certain capability the model of mobile terminal supports.", the capabilities of the terminals being the property used for selecting the terminal dependent version) and cause the selected first of second data file to be transmitted to the client device (page 13, lines 21-26: "If the user utilizes the address for accessing from a mobile terminal, e.g. via GPRS, an automatically generated page comes up, showing opening hours only. If the user utilizes the address from a web browser in a PC a complete web page comes up presenting current themes and visiting exhibitions too.", it is thus implicitly clear that the selected data files constituting the web page, i.e., the user interface, are transmitted to the client device. It is further clear that the second data file, i.e., the complete web page, has a greater payload than the first data file, i.e., the automatically generated page). It is noted however, Christensen Maria did not specifically detail the aspects of “determining, by the one or more processors, a property of at least one of the client device or a user associated with the client device, the property indicating a likelihood of the user unintentionally selecting a user-selectable portion of the user interface” as recited in the instant claim 27. On the other hand, Shaw et al. achieved the aforementioned claimed features by providing a method for receiving, from a computing device, a request for a sponsored content item including categorizing the user selection indicated by the first interaction data as either an accidental selection or an intentional selection; and taking an action based on the categorizing (See Shaw et al. Abstract). In particular, Shaw et al. disclose “determining a property of at least one of the client device or a user associated with the client device indicating a likelihood of the user unintentionally selecting a user-selectable portion of the user interface” through a categorization engine 242. Categorization engine 242 implements processes to categorize selections of sponsored content as accidental selections or intentional selections. An example of a process that may be performed by categorization engine 242 (See Shaw et al. Paragraph 0048; also, see Paragraph [0012] describing Categorizing the user selection includes categorizing the user selection as an accidental selection if the elapsed time is less than a threshold time. In some cases, categorizing the user selection includes categorizing the user selection as an intentional selection if the elapsed time is greater than a threshold time). It would have been obvious to one of ordinary skill the art before the effective filing date of the invention to have incorporated the intentional selection mechanism of Shaw et al. into the interface of Christensen Maria because they are both directed to methods for transmitting packets in a network and are both from the same field of endeavor. Such combination would have enhanced the versatility of Christensen Maria by allowing it to exclude accidental ad selections from analyses such as click counts and assessments of landing page quality, the results of those analyses may more accurately reflect the behavior of users who intended to select the sponsored content. Thus, the price charged to advertisers may more accurately reflect useful clicks by excluding accidental selections from price determinations.

Regarding claim 34, Christensen Maria discloses one or more computer-readable storage media having instructions stored thereon that, when executed by at least one processor, cause the at least one processor to perform operations comprising: 
(Fig. 1a, page 7, lines 10-13: "Figure 1a shows an overview of a system according to the invention. The system comprises a switching means configured such that switching to the terminal dependent page compatible with the mobile terminal is performed.") comprising: identifying a plurality of data files available for transmission to a client device, each of the plurality of data files transmitted as a set of data packets having a payload comprising an amount of data, each of the plurality of data files having different payloads and causing the client device to display a respective user interface component within a user interface on the client device; (page 8, lines 12-15: "The switching means 2 in figure 1a comprises software means interpreting which type of a mobile terminal 3 performing the data request 7 as well as capabilities of the terminal 3. The switching means interprets which of the terminal dependent pages 8 that is the version 9 of the web page compatible with the mobile terminal 3.The switching means 2 may also interpret other types of units such as a PC and a TV-set.") determining a property of at least one of the client device or a user associated with the client device; (page 8, lines 12-15: "The switching means 2 in figure 1a comprises software means interpreting which type of a mobile terminal 3 performing the data request 7 as well as capabilities of the terminal 3. The switching means interprets which of the terminal dependant pages 8 that is the version 9 of the web page compatible with the mobile terminal 3.The switching means 2 may also interpret other types of units such as a PC and a TV-set.") selecting a data file from among the plurality of data files in response to the property and the payloads of the data files, selecting the data file comprising: selecting a first data file in response to the property having a first characteristic and the first data file having a first payload, the first data file configured to cause the client device to display, within an active browser tab of a browser application, a first user interface component having a first user-selectable portion that, upon selection, causes the active browser tab to navigate from a first page to a second page; selecting a second data file in response to the property having a second characteristic and the second data file having a second payload greater than the first payload; and selecting a third data file in response to the property having a third characteristic and the third data file having a third payload greater than the second payload, at least one of the second data file or the third data file configured to cause the client device to display, within the active browser tab of the browser application, a second user interface component having a second user- selectable portion that, upon selection, causes the browser application to open the second page within a different browser tab than the first browser tab; (page 11, line 30 - page 12, line 1: "The switching means 2 forward the data request 7 to the terminal dependent version 9 that is compatible with the mobile terminal 3 based on information in the database, which describes which level or standard of a certain capability the model of mobile terminal supports.", the capabilities of the terminals being the property used for selecting the terminal dependent version) and causing the selected first or second data file to be transmitted to the client device (page 13, lines 21-26: "If the user utilizes the address for accessing from a mobile terminal, e.g. via GPRS, an automatically generated page comes up, showing opening hours only. If the user utilizes the address from a web browser in a PC a complete web page comes up presenting current themes and visiting exhibitions too.", it is thus implicitly clear that the selected data files constituting the web page, i.e., the user interface, are transmitted to the client device. It is further clear that the second data file, i.e., the complete web page, has a greater payload than the first data file, i.e., the automatically generated page). It is noted however, Christensen Maria did not specifically detail the aspects of “determining, by the one or more processors, a property of at least one of the client device or a user associated with the client device, the property indicating a likelihood of the user unintentionally selecting a user-selectable portion of the user interface” as recited in the instant claim 34. On the other hand, Shaw et al. achieved the aforementioned claimed features by providing a method for receiving, from a computing device, a request for a sponsored content item including categorizing the user selection indicated by the first interaction data as either an accidental selection or an intentional selection; and taking an action based on the categorizing (See Shaw et al. Abstract). In particular, Shaw et al. disclose “determining a property of at least one of the client device or a user associated with the client device indicating a likelihood of the user unintentionally selecting a user-selectable portion of the user interface” thrrough a categorization engine 242. Categorization engine 242 implements processes to categorize selections of sponsored content as accidental selections or intentional selections. An example of a process that may be performed by categorization engine 242 (See Shaw et al. Paragraph 0048; also, see Paragraph [0012] describing Categorizing the user selection includes categorizing the user selection as an accidental selection if the elapsed time is less than a threshold time. In some cases, categorizing the user selection includes categorizing the user selection as an intentional selection if the elapsed time is greater than a threshold time). It would have been obvious to one of ordinary skill the art before the effective filing date of the invention to have incorporated the intentional selection mechanism of Shaw et al. into the interface of Christensen Maria because they are both directed to methods for transmitting packets in a network and are both from the same field of endeavor. Such combination would have enhanced the versatility of Christensen Maria by allowing it to exclude accidental ad selections from analyses such as click counts and assessments of landing page quality, the results of those analyses may more accurately reflect the behavior of users who intended to select the sponsored content. Thus, the price charged to advertisers may more accurately reflect useful clicks by excluding accidental selections from price determinations.

As per claims 18-24, 29-32, 36: The additional features of claims 18-24, 29-32 and 36, the recited features are common webpage design options dependent on browser capabilities of the client-side browser. They are thus also common implementation options for adapting the selection of the data files to be transmitted to these devices in a system serving terminal dependent content, such as the system of Christensen Maria.

As per Claims 25, 33: The additional features of claims 25 and 33 are disclosed by Christensen Maria (See page 8, lines 12-15). The data delivered by the system of Christensen Maria is selected for being compatible with the terminal, i.e., it is selected in response to both the property, and the payload, i.e., the content, of the files. 

As per Claim 26: The additional features of claims 26 is common general knowledge in the art of providing tailored content to provide terminal- and user-dependent advertisements which are selected for their likelihood of being clicked, i.e., selected, by the user.
Allowable Subject Matter
Claims 17, 28, 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  claims 17, 28, 35 is neither known from, nor rendered obvious by, the available prior art. The reasons are as follows: The available prior art discloses using either device properties, i.e., capabilities, or user preferences in order to select tailored content. Using selecting the first data file having the first payload in response to the property indicating the likelinood of the user unintentionally selecting the user-selectable portion of the user interface is less than or equal to a threshold; and selecting the second data file having the second payload greater than the first payload in response to the property indicating the likelihood of the user unintentionally selecting the user-selectable portion of the user interface is greater than the threshold in order to adapt the user interface has not been considered in the available prior art and solves the problem of minimizing data transmission while reducing the negative effects of unintentional user input. The claimed features of claims 17, 28 and 35 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANTZ COBY/Primary Examiner, Art Unit 2454
                                                                                                                                                                                                        May 25, 2021